Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
Applicant argued on pages 8,9 that He et al. does not disclose that DCI format indicates a quantity of bits, each different bit is capable of carrying feedback information of different PUSCHs, and the first indication information is carried on a RRC dedicated signaling.
Examiner does not agree because as shown in fig.9, a UE determines DCI format from a received PDCCH transmission (see step 902,904; col.16; lines 30-47). The DCI format includes multi- bit information element ( DCI format indicate a quantity of bits). The UE calculated the number of HARQ bits in appropriate order for transmission on PUSCH ( see step 906; col.16; lines 40-50 and col.17; lines 10-22). The number of bits in the DCI format for transmission on PUSCH are different ( see col.17; lines 55-60). Further in col.19; lines 15-30; the Ue determines value number and order of HARQ bits to be transmitted on PUSCH ( each different bit is capable of carrying feedback information on PUSCHs).

 He et al. also discloses in col.4; lines 55-67 the PDCCH that contains DCI in a DCI format tells the UE where to find and how to decode the data transmitted on the PDSCH. The DCI identified a target UE for which the PDSCH is intended via RNTI as UE-specific ( RRC dedicated signaling). This DCI transmission on PDCCH implies that there is a RRC dedicated signaling  for the intended UE.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413